Kassal, J., dissents in a memorandum as follows:
I dissent and would reverse and remand for resentencing for robbery in the second degree. Defendant pleaded guilty to robbery in the first degree on an indictment which also included a charge of robbery in the second degree and criminal possession of a weapon in the fourth degree. The plea likewise covered a subsequent indictment. At the time the plea was entered, in response to the summary of the substance of the indictment by the prosecutor, defendant admitted that on *943September 17, 1977, while acting in concert with another, he stole property and, in the course of commission of the crime and immediate flight therefrom, “displayed what appeared to be a gun.” There was no attempt during the plea allocution to elicit from defendant what had transpired in relation to the crime charged. Following the recitation of the underlying basis for the indictment, the court merely inquired, “Is that what happened” to which defendant responded in the affirmative. Sentencing was deferred to afford counsel sufficient opportunity to ascertain whether there were circumstances of a prior conviction which would militate against conferring upon defendant predicate felony status. At sentencing, it clearly appeared (and was not disputed) that the gun used in the commission of the crime was inoperable, a fact which, had it been disclosed upon the entry of the plea, would have afforded defendant an affirmative defense to robbery in the first degree (Penal Law, § 160.15, subd 4). The condition of the gun, admitted on this record, would have precluded a conviction for robbery in the first degree had defendant proceeded to trial. Defendant, in such case, could only have been convicted of robbery in the second degree, which, as a class C felony, permitted imposition of a minimum and maximum sentence less than the 8- to 16-year term imposed upon appellant herein (Penal Law, §§ 160.10, 70.00, subds 2, 3). Upon this basis, in the interest of justice and as a matter of discretion, the judgment here should be modified to a conviction of the lesser crime of robbery in the second degree and the case remanded for resentencing (see People v Waddell, 66 AD2d 807; People v Hernandez, 78 AD2d 816). I cannot agree with the majority that the defect in the plea and sentence may be overlooked by reason of the defendant’s failure to raise the issue upon the plea or to move to vacate or set aside the sentence pursuant to CPL 440.20. As observed, the plea allocution was far from sufficient here in establishing an admission by defendant as to one of the material elements of the crime charged. Although the cases in this State do not establish any mandatory catechism during the plea (People v Nixon, 21 NY2d 338, 353, cert den sub nom. Robinson v New York, 393 US 1067), there must be an inquiry by the court sufficient to establish the guilt of the defendant of the crime to which he is pleading (People v Serrano, 15 NY2d 304). Although inoperability of the gun did not surface here until the sentencing, the court at that point should have advised defendant that his admission did not establish his guilt of the crime to which he had pleaded. This would have apprised defendant and counsel of the necessity for appropriate action on their part to withdraw the plea. In reaching this result, I am not unmindful of the recent dispositions by the Court of Appeals holding that a defect in the plea should be raised by postconviction motion to vacate or otherwise in the court of first instance (People v Pascale, 48 NY2d 997; People v Warren, 47 NY2d 740; People v Bell, 47 NY2d 839). Here, however, the record reflects that at the time the plea was taken, the underlying material factual details of the crime charged were neither articulated by defendant nor elicited by the court. The failure at the time of the plea to ascertain a knowing admission of guilt by the defendant by a full and proper plea allocution undermines the integrity of the guilty plea entered in this case. The result here is to sustain the conviction of a crime greater than that to which defendant could have been found guilty had he proceeded to trial, with the imposition of a sentence greater than that permissible under the concealed facts and circumstances of this case. In the interest of justice and as a matter of discretion, the judgment of conviction should be reversed and the matter remanded for resentencing on the lesser crime of robbery in the second degree.